Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/14/21.
Claims 1-2, 4-11, and 13-15 are pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by e-mail confirmation by Mr. Hahn on 01/06/22.

The application has been amended as follows: 

1. (Currently Amended) An apparatus for automatically converting a thermal displacement compensation parameter of a machine tool including an operating panel and a main shaft, to which a tool for processing a workpiece is mounted, the apparatus comprising: a basic thermal displacement compensation data storing unit, which stores basic data for X-axis, Y-axis, or Z-axis thermal displacement compensation; a tool measuring unit, which measures Z-directional or Y-directional displacement of a tool tip end of a reference tool; a plurality of temperature measuring units installed at a plurality of points of the machine tool; a reference tool ,
   wherein the machine tool is operated at a predetermined speed to process the workpiece using the calculated displacement compensation parameter.  



8. (Original) A method of automatically converting a thermal displacement compensation parameter of a machine tool, the method comprising: selecting, by a thermal displacement compensation parameter automatic converting function selecting unit, a thermal displacement compensation parameter automatic converting function; storing basic data for X-axis, Y-axis, or Z-axis thermal displacement compensation in a basic thermal displacement compensation data storing unit; selecting, by a reference tool measurement target selecting unit, Z-directional or Y- directional displacement of a tool tip end that is a measurement target of a reference tool measured by a tool measuring unit; storing Z-directional or Y-directional displacement data of the tool tip end of the reference tool measured by the tool measuring unit in a reference tool data storing unit; measuring a temperature by a temperature measuring unit; storing temperature data measured by the temperature measuring unit in a temperature data storing unit; 6Application No.: 16/089,026Attorney Docket No.: PUS200102 Reply to the Office Action of March 17, 2021 determining by, a reference tool tip end Z-directional or Y-directional displacement change determining unit, whether a previous Z-directional or Y-directional displacement value of the tool tip end of the reference tool stored in the basic thermal displacement compensation data storing unit corresponds to a current Z-directional or Y-directional displacement value of the tool tip end of the reference tool stored in the reference tool data storing unit; when the Z-directional or Y-,
    wherein the machine tool is operated at a predetermined speed to process the workpiece using the calculated displacement compensation parameter.  


11. (Currently Amended) An apparatus for automatically converting a thermal displacement 8Application No.: 16/089,026Attorney Docket No.: PUS200102 Reply to the Office Action of March 17, 2021 compensation parameter of a machine tool including an operating panel and a main shaft, to which a tool for processing a workpiece is mounted, the apparatus comprising: a basic thermal displacement compensation data storing unit, which stores basic data for X-axis, Y-axis, or Z-axis thermal displacement compensation; an indicator, which is clapped to the main shaft and measures a depth or a width of a processed portion of a processed material; a plurality of temperature measuring units installed at a plurality of points of the machine tool; a thermal displacement data calculating and storing unit, which calculates thermal displacement data of the machine tool from the processed portion measured by the indicator and stores the calculated ,
     wherein the machine tool is operated at a predetermined speed to process the workpiece using the calculated displacement compensation parameter.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/DARRIN D DUNN/Patent Examiner, Art Unit 2117